Citation Nr: 0640056	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's single 
service-connected disability (TDIU).  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION


The veteran had active service from September 1944 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  In September 2005, the Board issued a 
decision on the merits with respect to the two issues 
reported on the front page of this action.  The veteran and 
his attorney were notified of that decision and they appealed 
the case to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  The veteran's attorney 
prepared and submitted a Joint Motion for Remand that was 
subsequently endorsed by the VA.  The Court then issued an 
Order, dated July 26, 2006, that adopted the arguments made 
in the Joint Motion for Remand, and actually remanded the 
claim to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, the Court adopted the arguments set forth 
in the Joint Motion for Remand.  In that document, it was 
argued that the Board, i.e., the VA, erred when it failed to 
obtain a medical examination of the veteran after he 
submitted his claim for a TDIU.  It was further argued that 
the claim should be remanded so that another medical 
examination would be performed in order to determine the 
present level of disability of the veteran's PTSD.  It was 
also asked that an examiner comment on whether the veteran's 
PTSD prevented the veteran from obtaining and maintaining 
gainful employment.  The Court agreed with the argument made 
and as a result of the Board's following the Court's 
instructions, the claim is remanded to the RO/AMC for 
additional development.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with the Court's instructions, the 
case is REMANDED to the RO/AMC for the following development:

1. The RO/AMC should contact the veteran 
and ask that she identify all sources of 
medical treatment received since March 
2003 for his psychiatric disorder and any 
other disability which may adversely 
affect the veteran's ability to obtain 
and maintain gainful employment.  The 
veteran should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the veteran is 
now suffering therefrom.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file, this REMAND, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
should give detailed clinical findings of 
any symptomatology found, and that 
examiner should render an opinion whether 
the service-connected PTSD prevents the 
veteran from being gainfully employed, or 
whether a nonservice-connected disability 
(or disabilities) prevents the veteran 
from being gainfully employed.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

4.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  This 
examination should be accomplished in 
order to determine the extent and 
severity of the service-connected 
psychiatric disorder and whether this 
disability prevents the veteran from 
obtaining and maintaining gainful 
employment.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to her service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination, and 
the examiner must express his or her 
final diagnosis taking into account the 
rating criteria for psychiatric 
disorders.

The examiner must also discuss the 
effect, if any, of the veteran's disorder 
on her social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO/AMC should readjudicate the issues as 
noted on the title page of this decision.  If the benefit 
sought on appeal remains denied, the appellant and the 
appellant's attorney should be provided a supplemental 
statement of the case (SSOC) regarding the issue.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


